Execution Copy

 

LIMITED WAIVER TO CREDIT AGREEMENT AND AMENDMENT TO

THIRD AMENDMENT TO CREDIT AGREEMENT AND AMENDED AND RESTATED FORBEARANCE
AGREEMENT

This LIMITED WAIVER TO CREDIT AGREEMENT AND AMENDMENT TO THIRD AMENDMENT TO
CREDIT AGREEMENT AND AMENDED AND RESTATED FORBEARANCE AGREEMENT (this
“Agreement”), dated as of December 2, 2008, by and among the lenders identified
on the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, LLC, a
Delaware limited liability company, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), FOOTHILLS RESOURCES, INC., a Nevada corporation (“Parent”) and each of
Parent’s Subsidiaries identified on the signature pages hereof (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”). All terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
hereinafter defined).

RECITALS

A.           The Agent, the Lenders and the Borrowers are parties to that
certain Credit Agreement, dated as of December 13, 2007, as amended by that
First Amendment to Credit Agreement, dated as of May 15, 2008, as further
amended by that Limited Waiver and Second Amendment to Credit Agreement, dated
as of May 15, 2008, as further amended by that Forbearance Agreement, dated as
of August 13, 2008, as further amended by that Third Amendment to Credit
Agreement and Amended and Restated Forbearance Agreement, dated as of September
15, 2008 (the “Third Amendment and Amended Forbearance Agreement”) (as
previously amended, the “Credit Agreement”);

B.            Pursuant to the Third Amendment and Amended Forbearance Agreement,
the Borrowers acknowledged and confirmed that Specified Defaults (as therein
defined) had occurred and were continuing under the Credit Agreement as of the
date of the Third Amendment and Amended Forbearance Agreement and were expected
to continue to occur under the Credit Agreement after the date of the Third
Amendment and Amended Forbearance Agreement.

C.           Pursuant to the Third Amendment and Amended Forbearance Agreement,
the Agent and the Lenders agreed that, although under the Credit Agreement, the
Agent and the Lenders are entitled to terminate the Commitments, declare all of
the Obligations to be immediately due and payable, foreclose upon the
Collateral, and exercise all of their rights and remedies under the Loan
Documents and applicable law in respect of such Events of Default, the Agent and
the Lenders would forbear from taking such actions during the Forbearance Period
(as defined in the Third Amendment and Amended Forbearance Agreement), subject
to the exceptions and limitations and the other terms and conditions set forth
therein.

D.           The Borrowers acknowledge and confirm that the Specified Defaults
have not been cured and are continuing as of the date hereof.

 

 

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

E.           The Borrowers have requested that the Agent and Lenders (i) consent
to, and waive any Event of Default arising by reason of, any noncompliance by
the Borrowers with Section 5.3 and Schedule 5.3 of the Credit Agreement by
reason of the failure of the Borrowers to deliver copies of Parent and
Subsidiaries’ Projections within 30 days prior to the start of Parent’s fiscal
year 2009 (the “Specified Projections Default”), and (ii) make certain
modifications to the Third Amendment and Amended Forbearance Agreement in
accordance with the terms and conditions of this Agreement.

F.            The Agent and the Lenders are will to consent to, and waive any
Event of Default arising by reason of, the Specified Projections Default,
subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, warranties and agreements contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS:

1.     Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the same meanings ascribed to them in the Credit Agreement.

 

2.

  Limited Waiver.

(a)   Pursuant to the request by the Borrowers and in accordance with Section
14.1 of the Credit Agreement, the Agent and the Lenders consent to, and waive
any Event of Default that would otherwise arise under Section 7.2(a) of the
Credit Agreement by reason of, the Specified Projections Default, provided that
the Agent and the Lenders receive copies of Parent and its Subsidiaries’
Projections required to be delivered pursuant to Section 5.3 of and Schedule 5.3
to the Credit Agreement by 5 p.m. (New York time) on January 30, 2009 (it being
understood and agreed that the failure to deliver such Projections in accordance
with this proviso shall constitute an immediate Event of Default).

(b)   The limited waiver in this Section 2 shall be effective only in this
specific instance and for the specific purpose set forth herein and does not
allow for any other or further departure from the terms and conditions of the
Credit Agreement or any other Loan Document, which terms and conditions shall
remain in full force and effect.

 

3.

  Amendment of Third Amendment and Amended Forbearance Agreement.

(a)   Section 5(b) of the Third Amendment and Amended Forbearance Agreement is
hereby amended by deleting it in its entirety and by substituting therefor the
following:

“(b)       Benchmarks. Borrowers (i) shall complete, or cause to be completed,
in all respects each of the actions set forth on pages 8 through 12 (the
Timeline section) set forth in the Consultant’s Report on or prior to the date
specified in the Consultant’s Report for the completion thereof (as such date
may

 

 

 

 

2

 


--------------------------------------------------------------------------------



 

be extended by the Agent in its sole discretion), and (ii) provide to the Agent
or either Lender upon request such reports, lists and other information as such
Person may reasonably request in respect of the actions contemplated by the
Consultant’s Report. It is understood and agreed that if the Agent shall
determine that Borrowers have failed to comply with either clause (i) or clause
(ii) of this Section 5(b) (which determination of the Agent shall be conclusive
and binding for all purposes), the Agent may declare a Termination Event and
terminate the Forbearance Period.”

(b)   Section 5(e)(i) of the Third Amendment and Amended Forbearance Agreement
is hereby amended by deleting it in its entirety and by substituting therefor
the following:

“(i)        Leverage Ratio. Have a Leverage Ratio, calculated on the last day of
the period indicated below, greater than the applicable ratio set forth in the
following table for the applicable monthly period set forth opposite thereto:

Applicable Ratio

Applicable Period

10.41:1.00

For the calendar month
ending October 31, 2008

10.73:1.00

For the calendar month
ending November 30, 2008

10.96:1.00

For the calendar month
ending December 31, 2008

 

For the purposes of calculating the Leverage Ratio during the Forbearance
Period, EBITDA shall be calculated using EBITDA for the twelve-month period most
recently ended on the last day of the calendar month immediately preceding the
date of determination for which financial statements are available.”

 

4.     Representations and Warranties. To induce the Agent and the Lenders to
enter into this Agreement, Borrowers hereby jointly and severally represent and
warrant to the Agent and the Lenders as follows:

(a)   Duly Organized. Each Borrower is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
the full power and authority to execute, deliver and perform this Agreement and
to perform the Credit Agreement, as amended hereby.

 

 

 

 

 

3

 


--------------------------------------------------------------------------------



 

 

(b)   Authority. The execution, delivery and performance by each Borrower of
this Agreement, and the performance by each such Borrower of the Credit
Agreement, as amended hereby, and each other Loan Document (i) have been duly
authorized by all requisite action on the part of Borrowers, (ii) do not and
will not violate the Governing Documents of any Borrower, or any Material
Contract of any of the Borrowers, or any order, judgment or decree of any court,
Governmental Authority or arbitrator by which any Borrower or any of its
properties is bound, (iii) do not and will not conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Borrower and (iv) do not and will not require any
filing (other than any disclosure filing) or registration with, consent, or
authorization or approval of, or notice to, or other action with or by, any
Governmental Authority or other Person.

(c)   Binding Obligation. Each of this Agreement and the Credit Agreement, as
amended hereby, constitutes the legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

(d)   No Other Defaults. Except for the Specified Defaults and the Specified
Projections Default, no Default or Event of Default has occurred and is
continuing or would result from this Agreement becoming effective in accordance
with its terms.

(e)   Representations and Warranties. All representations and warranties by the
Borrowers contained in the Credit Agreement and in each other Loan Document and
certificate or other writing delivered to the Agent or the Lenders pursuant to
the Credit Agreement or this Agreement are true and correct as of the date
hereof, except to the extent made as of a specific date, in which case each such
representation and warranty shall be true and correct as of such date.

(f)    False or Misleading Representations or Warranties. By its signature
below, each Borrower agrees that it shall constitute an Event of Default if any
representation or warranty made herein should be false or misleading in any
material respect.

5.     Closing Deliveries. Unless otherwise provided herein, simultaneously with
the execution and delivery hereof, and as a condition to the effectiveness
hereof, the Borrowers shall deliver (or deposit with), or cause the delivery to
(or deposit with), the Agent:

(a) a copy of the resolutions of the Board of Directors (or other applicable
managing body) of each Borrower authorizing the execution, delivery and
performance by such Borrower of this Agreement and the other Loan Documents to
be executed and delivered pursuant hereto to which such Borrower is a party, and
the performance of the Credit Agreement and the Third Amendment and Amended
Forbearance Agreement, as amended;

(b) such other certificates of duly authorized officers of the Borrowers,
certificates of governmental authorities, and such other documents, instruments
and agreements as the Agent shall require to evidence the due authorization,
execution and delivery of this Agreement;

 

 

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

(c) payment of all Lender Group Expenses incurred in connection with the
preparation, negotiation and execution of this Agreement, all related documents
and the transactions contemplated hereby and thereby; and

(d) a fully executed copy of this Agreement.

The failure of the Borrowers to timely comply with the terms of this Section 5
shall constitute an Event of Default under and for all purposes of the Credit
Agreement.

6.     Ratification of Loan Documents and Collateral. Except as modified by this
Agreement, the Borrowers hereby acknowledge, ratify, reaffirm, and agree that
each of the Loan Documents and the perfected liens and security interests
created thereby in favor of the Agent for the benefit of the Lenders in the
Collateral, are and will remain in full force and effect and binding on the
Borrowers, and are enforceable in accordance with their respective terms and
applicable law. The Borrowers hereby acknowledge, ratify, and reaffirm all of
the terms and provisions of the Loan Documents (including, without limitation,
the Credit Agreement and the Third Amendment and Amended Forbearance Agreement),
except as modified herein, which are incorporated by reference as of the date
hereof as if set forth herein including, without limitation, all promises,
agreements, warranties, representations, covenants, releases, and
indemnifications contained therein.

7.     Acknowledgment of Defaults. The Borrowers specifically acknowledge the
existence and continuation of the Specified Defaults.

8.     Release and Covenant Not to Sue. EACH BORROWER (IN ITS OWN RIGHT AND ON
BEHALF OF ITS DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS
AND AGENTS) (THE “RELEASING PARTIES”) JOINTLY AND SEVERALLY RELEASES, ACQUITS,
AND FOREVER DISCHARGES THE AGENT AND THE LENDERS AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS,
(COLLECTIVELY, THE “RELEASED PARTIES”), TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND ALL ACTS AND OMISSIONS OF THE
RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, COUNTERCLAIMS,
DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF MONEY, ACCOUNTS, RECKONINGS,
BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES, OBJECTIONS, AND EXECUTIONS OF
ANY NATURE, TYPE, OR DESCRIPTION WHICH THE RELEASING PARTIES HAVE AGAINST THE
RELEASED PARTIES, INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE, GROSS NEGLIGENCE,
USURY, UNCONSCIONABILITY, DURESS, ECONOMIC DURESS, DEFAMATION, CONTROL,
INTERFERENCE WITH CONTRACTUAL AND BUSINESS RELATIONSHIPS, CONFLICTS OF INTEREST,
MISUSE OF INSIDER INFORMATION, CONCEALMENT, DISCLOSURE, SECRECY, MISUSE OF
COLLATERAL, WRONGFUL RELEASE OF COLLATERAL, FAILURE TO INSPECT, ENVIRONMENTAL
DUE DILIGENCE, NEGLIGENT LOAN PROCESSING AND ADMINISTRATION, WRONGFUL SETOFF,
VIOLATIONS OF STATUTES AND REGULATIONS OF GOVERNMENTAL ENTITIES,
INSTRUMENTALITIES AND AGENCIES (CIVIL), SECURITIES AND ANTITRUST LAWS
VIOLATIONS, TYING ARRANGEMENTS, BREACH OR ABUSE OF ANY

 

 

 

 

5

 


--------------------------------------------------------------------------------



 

ALLEGED FIDUCIARY DUTY, BREACH OF ANY ALLEGED SPECIAL RELATIONSHIP, COURSE OF
CONDUCT OR DEALING, ALLEGED OBLIGATION OF FAIR DEALING, ALLEGED OBLIGATION OF
GOOD FAITH, AND ALLEGED OBLIGATION OF GOOD FAITH AND FAIR DEALING, IN CONNECTION
WITH OR RELATED TO THE LOAN DOCUMENTS AND THE CREDIT AGREEMENT, AT LAW OR IN
EQUITY, IN CONTRACT IN TORT, OR OTHERWISE, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED (COLLECTIVELY, THE “RELEASED CLAIMS”); PROVIDED, HOWEVER, THAT THE
RELEASED CLAIMS SHALL NOT INCLUDE ANY CLAIMS ARISING OUT OF ANY FAILURE BY THE
AGENT OR LENDERS TO PERFORM, ON OR AFTER THE DATE HEREOF, ANY OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS OR THE
CREDIT AGREEMENT. THE RELEASING PARTIES FURTHER JOINTLY AND SEVERALLY AGREE TO
LIMIT ANY DAMAGES THEY MAY SEEK IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION,
IF ANY, TO EXCLUDE ALL PUNITIVE AND EXEMPLARY DAMAGES, DAMAGES ATTRIBUTABLE TO
LOST PROFITS OR OPPORTUNITY, DAMAGES ATTRIBUTABLE TO MENTAL ANGUISH, AND DAMAGES
ATTRIBUTABLE TO PAIN AND SUFFERING, AND THE RELEASING PARTIES DO HEREBY JOINTLY
AND SEVERALLY WAIVE AND RELEASE ALL SUCH DAMAGES WITH RESPECT TO ANY AND ALL
CLAIMS OR CAUSES OF ACTION WHICH MAY ARISE AT ANY TIME AGAINST ANY OF THE
RELEASED PARTIES. THE RELEASING PARTIES REPRESENT AND WARRANT THAT NO FACTS
EXIST WHICH COULD PRESENTLY SUPPORT THE ASSERTION OF ANY OF THE RELEASED CLAIMS
AGAINST THE RELEASED PARTIES. THE RELEASING PARTIES FURTHER COVENANT NOT TO SUE
THE RELEASED PARTIES ON ACCOUNT OF ANY OF THE RELEASED CLAIMS, AND EXPRESSLY
WAIVE ANY AND ALL DEFENSES THEY MAY HAVE IN CONNECTION WITH THEIR DEBTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS AND THE CREDIT AGREEMENT (AS AMENDED
HEREBY). THIS SECTION 8 IS IN ADDITION TO AND SHALL NOT IN ANY WAY LIMIT ANY
OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY THE RELEASING PARTIES IN FAVOR
OF THE RELEASED PARTIES. NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT (AS AMENDED HEREBY), THIS SECTION 8 SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL SURVIVE THE DELIVERY AND PAYMENT ON THE
OBLIGATIONS, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

9.     No Implied Waivers. No failure or delay on the part of the Agent or the
Lenders in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement, the Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this Agreement, the Credit
Agreement or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

10.  INDEMNIFICATION. IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY AND ALL
INDEMNITIES PROVIDED IN THE LOAN DOCUMENTS, BORROWERS SHALL AND DO HEREBY,
JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD EACH OF THE RELEASED PARTIES HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITY, LOSSES, DAMAGES, CAUSES OF
ACTION, SUITS, JUDGMENTS,

 

 

 

 

6

 


--------------------------------------------------------------------------------



 

COSTS, AND EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, ARISING OUT
OF OR FROM OR RELATED TO ANY OF THE RELEASED CLAIMS. IF ANY ACTION, SUIT, OR
PROCEEDING IS BROUGHT AGAINST ANY OF THE RELEASED PARTIES, BORROWERS SHALL, AT
LENDERS’ REQUEST, DEFEND THE SAME AT THEIR SOLE COST AND EXPENSE, SUCH COST AND
EXPENSE TO BE A JOINT AND SEVERAL LIABILITY OF THE BORROWERS, BY COUNSEL
SELECTED BY THE LENDERS. NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, THIS SECTION 10 SHALL REMAIN IN FULL FORCE AND EFFECT AND
SHALL SURVIVE ANY DELIVERY AND PAYMENT ON THE OBLIGATIONS, THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.

11.  Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other Loan Document will survive the
execution and delivery of this Agreement, and no investigation by the Agent or
the Lenders or any closing will affect the representations and warranties or the
right of the Agent or the Lenders to rely upon them.

12.  Review and Construction of Documents. The Borrowers hereby acknowledge, and
represent and warrant to the Lenders that (a) the Borrowers have had the
opportunity to consult with legal counsel of their own choice and have been
afforded an opportunity to review this Agreement with their legal counsel,
(b) the Borrowers have reviewed this Agreement and fully understand the effects
thereof and all terms and provisions contained herein, and (c) the Borrowers
have executed this Agreement of their own free will and volition. The recitals
contained in this Agreement shall be construed to be part of the operative terms
and provisions of this Agreement.

13.  ENTIRE AGREEMENT; AMENDMENT. The provisions of this Agreement may be
amended or waived only by an instrument in writing signed by the Borrowers, the
Agent and the Lenders. The Loan Documents, as modified by this Agreement,
continue to evidence the agreement of the parties with respect to the subject
matter thereof.

14.  Notices. All notices, requests, demands and other communications under this
Agreement will be given in accordance with the provisions of the Credit
Agreement.

15.  Successors and Assigns. This Agreement will be binding upon, and will inure
to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns, provided that the Borrowers may not
assign any rights or obligations under this Agreement without the prior written
consent of the Agent and the Lenders.

16.  Arms-Length/Good Faith. This Agreement has been negotiated at arms-length
and in good faith by the parties hereto.

17.  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

18.  Interpretation. Wherever the context hereof will so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa.

 

 

 

 

7

 


--------------------------------------------------------------------------------



 

The headings, captions and arrangements used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

19.  Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

20.  Counterparts. This Agreement may be executed and delivered in any number of
counterparts, and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts taken together shall constitute one and the same
instrument; provided that no party shall be bound by this Agreement until the
Borrowers, the Agent and the Lenders have executed a counterpart hereof.
Execution of this Agreement via facsimile or electronic mail shall be effective,
and signatures received via facsimile or electronic mail shall be binding upon
the parties hereto and shall be effective as originals.

21.  Further Assurances. The Borrowers agree to execute, acknowledge, deliver,
file and record such further certificates, instruments and documents, and to do
all other acts and things, as may be reasonably requested by the Agent and the
Lenders as necessary or advisable to carry out the intents and purposes of this
Agreement.

22.  Loan Document. This Agreement is a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents. The Borrowers hereby acknowledge
and agree that this Agreement constitutes a “Loan Document” under the Credit
Agreement. Accordingly, it shall be an Event of Default under the Credit
Agreement if any representation or warranty made by any Borrower under or in
connection with this Agreement shall have been untrue, false or misleading when
made.

23.  WAIVER OF JURY TRIAL. BORROWERS HEREBY WAIVE THEIR RESPECTIVE RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. BORROWERS (a) CERTIFY THAT NO REPRESENTATIVE, THE AGENT
OR ATTORNEY OF THE AGENT OR THE LENDERS HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE AGENT OR THE LENDERS WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGE THAT THE AGENT AND THE LENDERS
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
WAIVER AND CERTIFICATIONS CONTAINED HEREIN.

[Remainder of page is intentionally left blank; signature page follows]

 

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

FOOTHILLS RESOURCES, INC.,
as Borrower

 

 

 

 

 

By:

/s/ W. Kirk Bosché

 

Name:

W. Kirk Bosché

 

Title:

Chief Financial Officer

 

 

 

 

 

FOOTHILLS CALIFORNIA, INC.,
as Borrower

 

 

 

 

 

By:       /s/ W. Kirk Bosché

 

Name:  W. Kirk Bosché

 

Title:   Chief Financial Officer

 

 

 

 

 

FOOTHILLS OKLAHOMA, INC.,
as Borrower

 

 

 

 

 

By:       /s/ W. Kirk Bosché

 

Name:  W. Kirk Bosché

 

Title:    Chief Financial  Officer

 

 

 

 

 

FOOTHILLS TEXAS, INC.,
as Borrower

 

 

 

 

 

By:       /s/ W. Kirk Bosché

 

Name:  W. Kirk Bosché

 

Title:    Chief Financial  Officer

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

WELLS FARGO FOOTHILL, LLC,

as Agent and as a Lender

 

 

 

By:

/s/ William M. Plough

 

Name:

William M. Plough

 

Title:

Vice President

 

 

 



 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

REGIMENT CAPITAL SPECIAL SITUATIONS FUND III,
L.P., as a Lender

 

 

By:    Regiment Capital GP, LLC

its General Partner

 

 

By:

/s/ Richard T. Miller

 

Name:

Richard T. Miller

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 